DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22-52 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 22 recites, in part,
A method for facilitating access to additional information associated with a multimedia content, comprising:

generating fingerprint information by the fingerprint computation engine using one or more segments of the multimedia content;
transmitting the fingerprint information to a fingerprint server;
receiving a first metadata from the fingerprint server in response to the transmitted fingerprint information, the first metadata associated with a content interval and including information regarding access to a metadata server;
extracting one or more watermarks from the multimedia content using the watermark extractor;
using the first metadata to construct and transmit a query to the metadata server;
receiving a second metadata in response to the transmitted query,….

The above limitations of claim 22 appear to be supported by at least paragraph [0087] of the publication (US 2021/0127179).
Claim 22 additionally recites, 
the second metadata comprising a metadata table that includes watermark information;
verifying a payload of the one or more extracted watermarks with the watermark information from the metadata table; and
based on a result of the verifying, initiating one or more actions.

The specification as originally filed does not appear disclose or suggest the above limitations. Additionally, the specification as originally filed does not appear to disclose or suggest an embodiment comprising both the above limitations and the limitations of the claim described in paragraph [0087] of the publication. The foregoing remarks similarly apply to independent claims 37 and 52. Accordingly, claims 22-52 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required:
The specification as originally filed does not appear to disclose or suggest the following limitations of claim 22, and similarly claims 37 and 52:
the second metadata comprising a metadata table that includes watermark information;
verifying a payload of the one or more extracted watermarks with the watermark information from the metadata table; and
based on a result of the verifying, initiating one or more actions.


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosures of the prior-filed applications, Application Nos. 16/094,456, PCT/US2017/028198, 62/367,018, and 62/324,294 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
Claim 22 recites, in part,
A method for facilitating access to additional information associated with a multimedia content, comprising:
receiving the multimedia content at a receiver device that includes a fingerprint computation engine and a watermark extractor that are implemented at least partially in hardware;
generating fingerprint information by the fingerprint computation engine using one or more segments of the multimedia content;
transmitting the fingerprint information to a fingerprint server;
receiving a first metadata from the fingerprint server in response to the transmitted fingerprint information, the first metadata associated with a content interval and including information regarding access to a metadata server;
extracting one or more watermarks from the multimedia content using the watermark extractor;
using the first metadata to construct and transmit a query to the metadata server;
receiving a second metadata in response to the transmitted query,….

The above limitations of claim 22 appear to be supported by at least paragraph [0087] of the publication (US 2021/0127179).
Claim 22 additionally recites, 
the second metadata comprising a metadata table that includes watermark information;
verifying a payload of the one or more extracted watermarks with the watermark information from the metadata table; and
based on a result of the verifying, initiating one or more actions.

The specification as originally filed does not appear disclose or suggest the above limitations. Additionally, the specification as originally filed does not appear to disclose or suggest an embodiment comprising both the above limitations and the limitations of the claim described in paragraph [0087] of the publication. The foregoing remarks similarly apply to independent claims 37 and 52. Similarly, the disclosures of the prior-filed applications, Application Nos. 16/094,456, PCT/US2017/028198, 62/367,018, and 62/324,294 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for claims 22-52 of this application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hecht et al. (US 8302122) discloses verifying content through the use of a watermark or fingerprint (Col. 6, line 66 to col. 7, line 13, “For example, the verification content 204 that is provided to the broadcaster can include an embedded video (and/or audio) watermark that, upon detection is an indication that the verification content 204 was provided. A video watermark is data that is added to a video (and/or audio) portion of a video broadcast that can be detected by analyzing data of the video broadcast. Similarly, the content presented at the specified time can match the verification content by having an electronic fingerprint (e.g., a hash value for the content or other fingerprint) that matches a reference fingerprint corresponding to the verification content 204. Other methods can be used to determine that the content presented at the specified time 208e 
Stone et al. (US 2004/0009763) discloses a system for tracking video program content via the use of watermarking and fingerprinting ([0010], “Using the system proposed herein, a registering authority could provide proof of a program broadcast, 24 hours a day, 7 days a week, worldwide, across multiple media, by detecting watermarking and fingerprinting on various broadcast media around the world and reporting it back to a central database.” [0024]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R TELAN whose telephone number is (571)270-5940. The examiner can normally be reached on 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL R TELAN/           Primary Examiner, Art Unit 2426